Pee Curiam'.
This suit was brought to recover the sum of $2,500 for commissions as a real estate broker for selling, as alleged in the complaint, farm lands, located in the township of Hardys-* ton, Sussex county, New Jersey. The trial resulted in a verdict for the defendants.
The appellant files four grounds of appeal — third, because the charge of the court was contrary to law under the evidence submitted. There are no exceptions to the charge to support this assignment of error. The other three assignments of error, such as the verdict was contrary to the evidence and the weight of the evidence, are proper reasons to consider on a rule to show cause. They cannot be considered on an appeal. The other two grounds involve questions of fact, which were properly submitted to the jury for determination. Questions of fact only are involved in this case. The case was properly submitted to the jury by the trial court.
Finding no error in the record, the judgment is affirmed.